ACCEPTED
                                                                                                        01-15-00204-CR
                                                                                              FIRST COURT OF APPEALS
                                                                                                      HOUSTON, TEXAS
                                                                                                   3/20/2015 3:08:40 PM
                                                                                                    CHRISTOPHER PRINE
                                                                                                                 CLERK
                                       NO. 01-15-00204-CR

                                              IN THE
                                                                                   FILED IN
                                      COURT OF APPEALS                      1st COURT OF APPEALS
                                                                                HOUSTON, TEXAS
                            FOR THE FIRST DISTRICT OF TEXAS                 3/20/2015 3:08:40 PM
                                                                            CHRISTOPHER A. PRINE
                                         CODY CRYMES,                               Clerk


                                             Appellant

                                                 v.
                                    THE STATE OF TEXAS,

                                              Appellee

                                  Appeal from Cause No. 17164

                                     In the 253rd Judicial Court

                                     Chambers County, Texas

                               MOTION TO DISMISS APPEAL

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

        Comes Now Cody Crymes, appellant in the above-entitled and numbered cause,
and files this motion to dismiss certain of the cause numbers now pending before this
court. Appellant represents to the court that this decision has been made freely and
voluntarily, and only after its consequences have been fully explained by appellate
counsel.

        Appellant was charged by indictment in cause numbers 17161 , 17162, 17163,
17164, 17165 and 17166. By plea agreement, Appellant was sentenced under one cause
number, 17166, 1 with the agreement that the remaining charges filed under cause
numbers 17161 , 17162, 17163, 17164 and 17165 would be dismissed by motion of the
State. Thus, the only cause number before this Honorable Court for purposes of Appeal is
the charge filed under cause number 17166.




1   Appellant is disputing whether the plea entered on cause numbers 17166 was properly completed.
       WHEREFORE, appellant respectfully prays the court grant this Motion to
Dismiss Appeal with respect to cause number 17164.




                                                         Rick Oliver
                                                         Attorney for Appellant




BEFORE ME, the undersigned authority, on this day personally appeared Rick Oliver,
who after being duly sworn stated that he has read the above Motion to Dismiss Appeal
and understands it, and that it reflects his decision to withdraw the appeal.

  4 "s~~BED, 2015.
of~
              AND SWORN TO BEFORE ME on the __g=.......;(}-Uu::....__
                                                      ,
                                                            ;:::_;___;:~ day



       '''"'"'
    l1.~~:  !'.~"-.           SHEILA LEISINGER
                                                              ~~
                                                         Notary Public in and for
    i~Wr\                Notary Public. State of Texas   Harris County, Texas
    \..J.;,~.!~l           My Commission Expires
    -..,z:t,;~;i~~,.:o      September 16, 2017




APPROVED A~ TO FORM AND CONTENT                             bL          ~-­

                                                         RICK OLIVER
                                                         1221 Studewood Street
                                                         Houston, Texas 77008
                                                         SBN: 240481 79
                                                         713-864-3700 - phone
                                                         713-864-3703 - fax
                                                         rickoliverlaw@gmail.com

                                                         ATTORNEY FOR APPELLANT